Citation Nr: 0931070	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  08-29 798	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of basic eligibility for nonservice-connected death 
pension.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant's husband, who died in October 1995, served in 
the Philippine Commonwealth Army from December 1941 to 
August 1942 and in the Regular Philippine Army from 
April 1945 to April 1946.  He was a prisoner of war (POW) of 
the Japanese government from April 1942 to August 1942.  

The matter comes before the Board on appeal of an April 2008 
decision by the Department of Veterans Appeals (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  At 
that time, the RO denied basic eligibility for VA nonservice-
connected death pension.  The appellant's disagreement with 
that decision led to this appeal.  In May 2008, the appellant 
requested a hearing, but the record shows that she withdrew 
that request in June 2009.  

Although the RO did not address whether the appellant had 
submitted new and material evidence sufficient to reopen this 
claim, which had been denied previously, the Board must 
independently consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  Accordingly, the issue has been 
recharacterized on appeal.




FINDINGS OF FACT

1.  The RO denied basic eligibility VA nonservice-connected 
death pension benefits in a September 2002 decision; the RO 
informed the appellant of her appellate rights, but she did 
not file a notice of disagreement with that decision.  

2.  Although evidence added to the claims file was not 
previously of record and relates to the service of the 
appellant's husband during World War II, it does not tend to 
establish that her husband served in a regular component of 
the active military, naval, or air service of the United 
States Armed Forces for a period 90 days or more, one day of 
which must have been during wartime or that at the time of 
his death was receiving (or entitled to receive) compensation 
or retirement pay for a service-connected disability; the 
added evidence therefore does not raise a reasonable 
possibility of substantiating the claim of basic eligibility 
for nonservice-connected death pension benefits.  


CONCLUSION OF LAW

The evidence received since the September 2002 RO decision is 
not new and material, and the issue of basic eligibility for 
nonservice-connected death pension benefits is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2002, the RO notified the appellant it had made 
a decision on her claim for death benefits, and in its 
September 2002 letter notified her that it could not approve 
her claim for pension because she has no legal entitlement to 
this benefit under the laws of the United States.  In the 
letter, the RO informed the appellant that basic eligibility 
for nonservice-connected death pension may be shown to exist 
if a veteran served in a regular component of the active 
military, naval, or air service of the United States Armed 
Forces for a period of 90 days or more, one day of which must 
have been during wartime.  The RO also emphasized that 
service with the Commonwealth Army (USAFFE), including the 
recognized guerrillas or the new Philippine Scouts does not 
meet this requirement.  With the September 2002 letter, the 
RO provided notice to the appellant of her appellate rights.  
She did not file a notice of disagreement with the denial of 
entitlement to nonservice-connected death pension, and the 
September 2002 RO decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200.  

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1100 (2008).  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
Evidence presented since the last final denial will be 
evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996). 

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Nonservice-connected death pension benefits are payable to 
the surviving spouse of a veteran who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. §§ 1521(j), 1541 (West 2002).  

In order to establish basic eligibility for VA nonservice-
connected death pension benefits based on the decedent's 
service, it is required, in part, that the individual with 
respect to whom pension is claimed be a veteran who had 
active military, naval, or air service.  See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a), (j) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2008).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2008).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a), (b) (2008).  The "Armed 
Forces" consist of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code and benefits authorized by some 
parts of chapter 13, title 38, United States Code.  
38 U.S.C.A. § 107(a) (2002); 38 C.F.R. § 3.40(c) (2008).  
This does not include VA death pension benefits, which are, 
as noted above, authorized by chapter 15, title 38, United 
States Code.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see Venturella v. Gober, 10 Vet. App. 
340 (1997).  

In this case, the evidence of record at the time of the 
September 2002 decision included PA AGO Forms 23, Affidavit 
for Philippine Army Personnel, completed by the appellant's 
husband in April 1945 and March 1946.  In April 1945 
affidavit, the appellant's husband stated he was in the 
USAFFE and was a rifleman in Co "K" 43rd Inf 41st Div until 
surrender at Bataan in April 1942.  He stated he was a 
Prisoner of War (POW) from April 1942 to August 1942 and 
after release was hospitalized as a civilian for treatment of 
malaria until September 1942 after which his activities 
included farming until April 1945 when he reported for 
interview at Camp Murphy.  He reported he was wounded 
slightly in January 1942 from a mortar fragment that hit his 
back.  In the March 1946 affidavit, the appellant's husband 
reported he was in the USAFFE and USAFFE - Guerilla.  He 
stated he was called to active duty and inducted in 
November 1941 and was in "K" Co 43rd Inf 41st Div at Laguna-
Bataan from November 1941 to January 1942.  He reported that 
in January 1942 he was wounded and was hospitalized at Little 
Baguio until February 1942 when he returned to "K" Co 43rd 
Inf 41st Div in Bataan until April 1942 when he surrendered 
at Bagac, Bataan, and was a POW until release in August 1942.  
He reported he arrived home in September 1942 and was in 
civilian status through December 1943.  He stated he joined 
the guerillas in January 1944 and was in 205 Sqdn. Grla at 
Baler, Tayabas, until March 1945 and from March 1945 to 
April 1945 was attached to 343rd Inf 86th Div.  He stated he 
reported for processing at Camp Murphy in April 1945.  The 
record also included an Oath and Certificate of Enlistment 
dated in April 1945 in which the appellant's husband stated 
he was reporting for active duty as a soldier in the Army of 
the Philippines.  

Also of record were service treatment records showing the 
appellant's husband was hospitalized in January 1942 for 
treatment of a gunshot wound of the right shoulder.  

In addition, the record included ARC Form 629, Prisoner of 
War Information, from the U.S. Department of the Army, dated 
in June 1956.  It certifies the appellant's husband was a war 
prisoner concentrated at O'Donnell Concentration Camp, Capas, 
Tarlac.  

The record included MPRC Form 1-632 dated in June 1956 in 
which a major general of the U.S. Army stated the appellant's 
husband had no recognized guerilla service but was in USAFFE.  
It was stated that he was in beleaguered status from 
December 1941 to April 1942, in POW status from April 1942 to 
August 1942, in no casualty status from August 1942 to 
April 1945, and in regular Philippine Army service from 
April 1945.  

Also of record were affidavits from fellow servicemen dated 
in July 1956 reporting that the appellant's husband received 
a wound of his right shoulder in January 1942.  At a VA 
examination in August 1956, the appellant's husband was 
diagnosed as having residuals of a shrapnel fragment wound of 
the right shoulder.  The examiner stated the scar was 
nonadherent and nonpainful, and he said there was no 
impairment of function of muscles of the right shoulder.  
X-rays revealed a small metallic foreign body in the soft 
tissue of the right shoulder.  In the record was a 
September 1956 rating decision in which the RO granted 
service connection for a gunshot wound of the right shoulder 
and assigned a noncompensable rating.  The RO confirmed and 
continued the noncompensable rating in rating decisions dated 
in February 1977 and December 1984.  

Other evidence of record included PVAO-4 dated in July 1978 
in which the Philippines Veterans Affairs Office certified 
that according to available records the appellant's husband 
was a veteran of World War II/Philippine Revolution who 
served with K Co., 43rd Inf 41st Division and his category was 
USAFFE.  Also of record was an undated memorandum signed by a 
major, Philippine Armed Forces (GHQ), referring to the 
appellant's husband and USAFFE service.  The record also 
included a photocopy of pages 1 and 2 a PA AGO Form 23, 
Affidavit for Philippine Army Personnel, which was received 
in 1995.  It includes the same information as was in the PA 
AGO Form 23 dated in March 1946.  Also of record was AGNR2 
from a records officer of the Office of the Adjutant General 
of the Armed Forces of the Philippines.  It is dated in 
December 200 and certifies that according to records of the 
appellant's husband available in that office, his military 
status was USAFFE, inducted in November 1941, organization 
"K" Co. 43rd Inf 41st Div, date processed in April 1945, and 
date reverted in April 1946.  It refers to POW status from 
April 1942 to August 1942.  

In addition, the certificate of death for the appellant's 
husband was of record; it shows he died in October 1995 and 
states the underlying cause of his death was chronic 
degenerative disease.  Also of record was a February 2001 
certification from the Office of the Civil Registrar of 
Baler, Aurora, as to the marriage of the appellant and her 
husband in May 1947.  

In addition, in the claims file were statements from private 
physicians regarding the medical conditions of the 
appellant's husband in the years after service, the report of 
a VA examination in November 1988, a statement from Veteran's 
Memorial Medical Center pertaining to hospitalization in 
March 1995 for hematuria, probably due to enlarged prostate 
and/or nephrolithiasis; hypertensive and arteriosclerotic 
cardiovascular disease; left ventricular hypertrophy; 
premature atrial contraction; NIF and CFC II-B.  Also of 
record was a statement dated in December 2001 from Myhra C. 
Correa, M.D., Medical Officer III, Provincial Health Office, 
Baler, Aurora, who certified that the appellant's husband was 
confined for chronic obstructive pulmonary disease and 
hypertension in August 1995.  In another statement also dated 
in December 2001, the same physician stated, "chronic 
degenerative disease is a multi-systemic disease of old age 
that results in failure to thrive.  This may result in health 
deterioration and subsequently death."  

Evidence added to the records after the September 2002 
decision denying basic eligibility to nonservice-connected 
death pension includes additional certifications as to the 
date of marriage of the appellant and her husband, 
photocopies of the certificate of death for the appellant's 
husband, a photocopy of the December 2000 certification, 
AGNR2, from the Armed Forces of the Philippines, and 
photocopies of the AGO Form 23, Affidavit for Philippine Army 
Personnel, dated in March 1946.  

Other added evidence includes a medical declaration dated in 
December 2006 from Nemita S. Hernandez, M.D., of Department 
of Health, Balar, Aurora, who stated that she is the 
physician who signed the appellant's husband's death 
certificate and gave her rationale for listing the underlying 
cause of death as chronic degenerative disease.  In 
March 2008, the appellant submitted a certificate signed by 
President Clinton.  It states that the United States of 
America honors the memory of the appellant's husband and that 
the certificate is awarded in recognition of devoted and 
selfless consecration to the service of our country in the 
Armed Forces of the United States.  Other evidence added to 
the record consists of a sworn statement dated in May 2008 
from a former serviceman who stated that he is a World War II 
military veteran who fought along with American and Filipino 
soldiers under the auspices of the USAFFE against the 
Japanese invaders in Bataan and some other parts of Luzon.  
He stated that he personally knew the appellant's husband 
because he was a town mate, friend, and a not so distant 
relative and after the fall of Bataan in April 1942 they were 
incarcerated for about five months in the concentration camp 
in Capas, Tarlac.  He further discussed the circumstances of 
their release after he and the appellant's husband were 
transferred to a police station in Manila.  The affiant sated 
that he is now receiving a pension from VA and prays that the 
American government recognizes the gallant service rendered 
by the appellant's husband.  

In reaching a determination on whether new and material 
evidence has been received to reopen the claim, the reason 
for the last prior denial of the claim should be considered.  
At the time of the September 2002 denial, there was no 
evidence that the appellant's husband had service in a 
regular component of the active military, naval, or air 
service of the Unites States Armed forces for a period of 90 
days or more, one day of which must have been during wartime.  
Further, although service connection was in effect for 
residuals of a gunshot wound of the right shoulder, a 
noncompensable rating had been assigned, which precluded a 
finding that he was receiving (or entitled to receive) 
compensation or retirement pay for the service-connected 
disability.  

As to that evidence added to the record consisting of 
additional certifications as to the date of marriage of the 
appellant and her husband, photocopies of the certificate of 
death for the appellant's husband, a photocopy of the 
December 2000 certification AGNR2, from the Armed Forces of 
the Philippines, and photocopies of the AGO Form 23, 
Affidavit for Philippine Army Personnel, dated in March 1946, 
all of these documents are cumulative or duplicative of 
evidence previously of record, and  they cannot be new and 
material to reopen the previously denied claim.  

The Board notes that the certificate from President Clinton 
was not previously of record and is therefore new.  Although 
it speaks in terms of service in the Armed Forces of the 
United States, the certificate is not dated, it does not 
reflect any service dates, does not reflect the nature/branch 
of service, or even whether service was during World War II 
or otherwise.  For these reasons, the Board finds that this 
document, when considered alone or when considered with the 
other evidence of record, does not tend to establish that the 
appellant's husband had the requisite service that would 
entitle the appellant to death pension benefits.  Similarly, 
the May 2008 affidavit from the comrade who reports having 
been with the appellant's husband as a POW and after release 
from the concentration camp is new, but it is not material as 
it does not show or suggest that the appellant's husband had 
service in a regular component of the active military, naval 
or air service of the United States.  

The Board recognizes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has stated that a 
request for verification from the service department pursuant 
to 38 C.F.R. § 3.203 should include submission of evidence 
submitted by the appellant.  Capellan v. Peake, 539 F.3d 1373 
(Fed. Cir. 2008).  Although there is no indication that the 
additional evidence submitted by the appellant has been 
reviewed by the service department, the appellant does not 
contend that it shows her husband had any service other than 
that shown in the AGO Forms 23 that were of record at the 
time the U.S. Army issued its MPRC Form 1-632 in June 1956.  

Although the appellant argues that it should be enough that 
her husband fought the Japanese in Corregidor, Bataan, was in 
the Death March, and was imprisoned at Capas, Tarlac, under 
the cruelty of the Japanese soldiers and that he sustained a 
shrapnel wound in combat, she does not contend that her 
husband had periods of active service for VA purposes other 
than those reflected in the documents of record.  None of the 
evidence added to the record tends to establish that the 
appellant's husband had service that can qualify a claimant 
for VA non-service-connected death pension.  Further, 
although service connection was in effect for residuals of a 
gunshot wound of the right shoulder, that disability was 
rated noncompensably disabling, and it is undisputed that at 
the time of his death the appellant's husband was not 
receiving (or entitled to receive) compensation for his 
service-connected disability.  The added evidence therefore 
does not raise a reasonable possibility of substantiating the 
claim of basic eligibility for nonservice-connected death 
pension benefits.  Because of this, the claim may not be 
reopened and must remain denied.  

This is a case in which the law is dispositive of the 
underlying issue, and basic eligibility for death pension 
benefits is precluded based upon the appellant's husband's 
service and the fact that at the time of his death he was not 
receiving (or entitled to receive) compensation or retirement 
for a service-connected disability.  This is not in dispute, 
meaning there is a lack of legal entitlement to the benefit 
sought.  See Mason v. Principi, 16 Vet. App. 129, 131-32 
(2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board has considered whether the notice and assistance 
provisions found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009) are applicable to this 
claim.  The Board finds that because the claim at issue is 
limited to statutory interpretation, the notice provisions do 
not apply in this case.  See38 C.F.R. § 3.159(b)(3)(ii); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(VA not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Also, because the facts 
are undisputed and the claim of basic eligibility for VA 
nonservice-connected death pension benefits cannot be 
substantiated as a matter of law, there is no assistance VA 
could offer to assist in substantiating the claim.  See 
VAOPGCPREC 5-2004.  Accordingly, the Board finds no prejudice 
toward the appellant in having proceeded with the 
adjudication of her claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).


ORDER

New and material evidence not having been received to reopen 
the claim of basic eligibility for VA nonservice-connected 
death pension benefits, the appeal is denied.   


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


